Case 1:19-mc-00342-LPS Document 4-2 Filed 11/26/19 Page 1 of 2 PageID #: 29




                EXHIBIT 2
 Case 1:19-mc-00342-LPS Document 4-2 Filed 11/26/19 Page 2 of 2 PageID #: 30




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 PHILLIPS PETROLEUM COMPANY
 VENEZUELA LIMITED and
 CONOCOPHILLIPS PETROZUATA B.V.,

                        Plaintiffs,

         v.                                           C.A. No. _______________________

 PETRÓLEOS DE VENEZUELA, S.A.,
 CORPOGUANIPA, S.A., and PDVSA
 PETRÓLEO, S.A.,

                        Defendants.



                                      [PROPOSED] PRAECIPE

TO:    Clerk of Court
       United States District Court
       844 North King St.
       Wilmington, DE 19801-3570

       PLEASE ISSUE to the U.S. Marshals Service the writ of fieri facias filed with this
Praecipe to attach all shares of stock and any other assets or rights incident to that stock ownership
belonging or owing to Judgment Debtor Petróleos de Venezuela, S.A., to be served upon PDV
Holding, Inc., c/o its Registered Agent, Corporation Trust Company, 1209 Orange Street,
Wilmington, DE 19801.

Dated: November 26, 2019                          Respectfully submitted,

 Of Counsel:                                       ROSS ARONSTAM & MORITZ LLP

 Michael S. Kim                                    /s/
 Marcus J. Green                                   Garrett B. Moritz (Bar No. 5646)
 Josef M. Klazen                                   Anne M. Steadman (Bar No. 6221)
 KOBRE & KIM LLP                                   100 S. West Street, Suite 400
 800 Third Avenue                                  Wilmington, Delaware 19801
 New York, New York 10022                          (302) 576-1600
 (212) 488-1200                                    gmoritz@ramllp.com
 michael.kim@kobrekim.com                          asteadman@ramllp.com
 marcus.green@kobrekim.com
 jef.klazen@kobrekim.com                           Attorneys for Plaintiffs
